DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/783,881, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The aforementioned prior-filed application does not provide support for the subject matter, as recited in the claims of the present application, directed to determining a carbon footprint value for a driver performing a trip based at least on chemical composition of a fuel type, and a fuel consumption performance metric for a specific vehicle (emphasis added).  Here, the prior-filed application does not discuss, describe, or mention that a chemical composition of a type of fuel is considered when determining a carbon footprint value, nor does the prior-filed application provide an explanation as to how a carbon footprint value would have been determined based on chemical composition of a type of fuel.  Accordingly, claims 1-21 are not entitled to the benefit of the prior application.
Information Disclosure Statement
The information disclosure statement filed 09 June 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it includes citations to a visual output of a video without providing sufficient explanation of the relevance of the cited video.  Therefore, a legible copy of each non-patent literature publication or that portion which caused it to be listed has not been provided in a sufficient manner.  Specifically, each of Non-Patent Literature Document #14 (“MileIQ Tutorial - How to get started.”), Non-Patent Literature Document #15 (“TripLog Webinar - Quick Guide to Mileage Tracking for Small Business.”), and Non-Patent Literature Document #16 (“How to Automatically Track Your Mileage with QuickBooks Self-Employed on Your Mobile | AUS.”) includes a single screen shot of an associated visual output of a video.  However, the screen shot for each of the aforementioned citations fails to provide sufficient information regarding why the video has been deemed relevant to the instant application, and therefore fails to satisfy the requirement of having such visual output of a video be reduced to writing in a manner that it corresponds to a legible copy such that its corresponding relevancy can be ascertained (see at least: MPEP 609.04(a)(II)).  The information disclosure statement filed 09 July 2020 has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement filed 10 July 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, a complete, legible copy of the cited foreign patent document CA 3065781 A1 has not been provided.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numbers “308” and “310”, as discussed in Paragraphs [0054]-[0056] of the Specification are not shown in Fig. 3 of the Drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 4 of the Drawings includes reference character “406” which has not been mentioned in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
in Paragraph [0027], on line 17: it appears Applicant intended “system104” to read --system 104--;
in Paragraph [0027], on line 18: it appears Applicant intended “user computing device 134” to read --user computing device 108--;
in Paragraph [0036], on line 11: it appears Applicant intended “unleaded);.” to read --unleaded).--; and
in Paragraph [0059], the description of the steps of Fig. 4 is not consistent with what has been presented in the flowchart of Fig. 4.  Appropriate revision is respectfully requested.  For example, in Paragraph [0059], the description of step 402 appears to be directed to what is shown in step 404 of Fig. 4, and the description of step 404 appears to correspond to what is shown in step 406 of Fig. 4.  
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities: on lines 7-8, it appears Applicant intended “the fleet management system” to read --a fleet management system-- because the term is being introduced for the first time in the claim.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: on line 3, it appears Applicant intended “values;” to read --values; and--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: on line 4, it appears Applicant intended “a human machine interface” to read --the human machine interface-- as antecedent basis for this term has been previously established in the claim.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: on lines 1-2, it appears Applicant intended “the fleet management system” to read --a fleet management system-- because the term is being introduced for the first time in the claim.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
on line 5, it appears Applicant intended “memory” to read --the memory--; and
on lines 6-7, it appears Applicant intended “a fleet” to read --the fleet-- as antecedent basis for the term has been previously established in the preamble of the claim.  
Appropriate correction is required.
Claim 12 is objected to because of the following informalities: on line 2, it appears Applicant intended “memory to perform a method comprising” to read --the memory that, when executed by the processor, cause the processor to further perform a method comprising--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: on line 2, it appears Applicant intended “memory to perform a method comprising” to read --the memory that, when executed by the processor, cause the processor to further perform a method comprising--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: 
on line 2, it appears Applicant intended “memory to perform a method comprising” to read --the memory that, when executed by the processor, cause the processor to further perform a method comprising--; and
on line 4, it appears Applicant intended “values;” to read --values; and--.  
Appropriate correction is required.
Claim 15 is objected to because of the following informalities: 
on line 2, it appears Applicant intended “memory to perform a method comprising” to read --the memory that, when executed by the processor, cause the processor to further perform a method comprising--; and
on line 5, it appears Applicant intended “a human machine interface” to read --the human machine interface-- as antecedent basis for this term has been previously established in the claim
on lines 7-8, it appears Applicant intended “at least one carbon footprint reduction action” to read --the at least one carbon footprint reduction action-- as antecedent basis for this term appears to have been previously established in claim 12.  
Appropriate correction is required.
Claim 16 is objected to because of the following informalities: 
on line 2, it appears Applicant intended “memory to perform a method comprising” to read --the memory that, when executed by the processor, cause the processor to further perform a method comprising--; and
on line 3, it appears Applicant intended “the fleet management system” to read --a fleet management system-- because the term is being introduced for the first time in the claim.  
Appropriate correction is required.
Claim 17 is objected to because of the following informalities: on lines 2-3, it is respectfully suggested that Applicant amend the language “instructions, which, when executed by at least one processor, perform steps of a method, the method comprising” to read --instructions, which, when executed by at least one processor, cause the at least one processor to perform steps of:-- (or the like) because the processor, when executing the instructions, would have performed the recited steps of the claim.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
on line 1, it appears Applicant intended “storage medium” to read --non-transitory computer-readable storage medium-- in order to maintain consistency with the terminology established in claim 17; and
on lines 1-3, it is respectfully suggested Applicant amend the language “ further comprising instructions, which, when executed by at least one processor, perform steps of a method” to read --, wherein the instructions, which, when executed by the at least one processor, further cause the at least one processor to perform steps of-- (or the like), in order to: (a) be consistent with the suggestion outlined for claim 17 above; (b) recite proper antecedent basis; and (c) reduce ambiguity in the preamble with regards to multiple recitations throughout the claims of the language “a method” and “the method.”  
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
on line 1, it appears Applicant intended “storage medium” to read --non-transitory computer-readable storage medium-- in order to maintain consistency with the terminology established in claim 17;
on lines 1-3, it is respectfully suggested Applicant amend the language “ further comprising instructions, which, when executed by at least one processor, perform steps of a method” to read --, wherein the instructions, which, when executed by the at least one processor, further cause the at least one processor to perform steps of-- (or the like), in order to: (a) be consistent with the suggestion outlined for claim 17 above; (b) recite proper antecedent basis; and (c) reduce ambiguity in the preamble with regards to multiple recitations throughout the claims of the language “a method” and “the method”;
on lines 9-10, it appears Applicant intended “the fleet management system” to read --a fleet management system-- because the term is being introduced for the first time in the claim.  
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
on line 1, it appears Applicant intended “storage medium” to read --non-transitory computer-readable storage medium-- in order to maintain consistency with the terminology established in claim 17;
on lines 1-3, it is respectfully suggested Applicant amend the language “ further comprising instructions, which, when executed by at least one processor, perform steps of a method” to read --, wherein the instructions, which, when executed by the at least one processor, further cause the at least one processor to perform steps of-- (or the like), in order to: (a) be consistent with the suggestion outlined for claim 17 above; (b) recite proper antecedent basis; and (c) reduce ambiguity in the preamble with regards to multiple recitations throughout the claims of the language “a method” and “the method”;
on line 5, it appears Applicant intended “values;” to read --values; and--.  
Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  
on lines 1-3, it is respectfully suggested Applicant amend the language “ further comprising instructions, which, when executed by at least one processor, perform steps of a method” to read --, wherein the instructions, which, when executed by the at least one processor, further cause the at least one processor to perform steps of-- (or the like), in order to: (a) be consistent with the suggestion outlined for claim 17 above; (b) recite proper antecedent basis; and (c) reduce ambiguity in the preamble with regards to multiple recitations throughout the claims of the language “a method” and “the method”; 
on line 6, it appears Applicant intended “a human machine interface” to read --the human machine interface-- as antecedent basis for this term has been previously established in the claim; and
on lines 8-9, it appears Applicant intended “at least one carbon footprint reduction action” to read --the at least one carbon footprint reduction action-- as antecedent basis for this term appears to have been previously established in claim 18.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “provider” recited in claims 3 and 11 that receives and communicates information and a “fleet management system” recited in claims 5, 8, 13, 16, and 19, which has been recited as performing the associated function(s) of “monitoring” and “evaluating”; wherein the interpretation under 35 U.S.C. 112(f) is also applicable to claims 6-7, 14-15, and 20-21 by virtue of their dependency on claims 5, 13, and 19, respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Here, a review of Applicant’s Specification identifies the structure of a provider and a fleet management system as corresponding to a processor that has been configured with associated computer programming or software to perform the recited function(s) (see at least: Specification, Paragraphs [0006], [0026], [0061]-[0062]).  As such, the claim limitations a “provider” and a “fleet management system” are being interpreted to cover a processor with corresponding computer programming or software for performing its claimed function(s), or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of independent claims 1, 9, and 17 recites the limitation “determining a carbon footprint value for the driver performing the trip based at least on chemical composition of a fuel type, and a fuel consumption performance metric for the specific vehicle” (emphasis added).  Applicant’s disclosure does not provide sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor(s) had possession of the claimed invention because the original disclosure fails to sufficiently identify how a carbon footprint value would have been determined based on chemical composition of a fuel type (i.e., the Specification does not sufficiently identify or explain how the aforementioned determination function is performed).  Here, in Paragraph [0020] of Applicant’s Specification, Applicant describes chemical composition as including the molecular length and configuration of hydrocarbon chains of a fuel.  However, the original disclosure fails to provide sufficient description regarding how a property such as a length of a hydrocarbon chain (of a fuel type) would have been utilized in order to determine a carbon footprint value for a driver (i.e., the original disclosure does not describe how the inventor(s) determine a carbon footprint value based at least one a molecular length (and configuration) of a fuel’s hydrocarbon chains).  No other portion of Applicant’s original disclosure appears to provide any additional discussion with regards to a chemical composition of a fuel type and describing how that information would have been used to determine a carbon footprint value.  Dependent claims 2-8, 10-16, and 18-21 are rejected as failing to comply with the written description requirement by virtue of their dependency on independent claims 1, 9, and 17, respectively.  Accordingly, claims 1-21, as a whole, are not supported by an original disclosure that provides an adequate written description to allow one of ordinary skill in the art to have recognized that the inventor(s) had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “substantially in real-time” recited on each of line 2 and line 4 in claim 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As described in Paragraph [0030] of the Specification, the vehicle performance metrics are transmitted in real-time or transmitted at a later time.  Accordingly, the term “substantially” is indefinite because it is unclear if the metrics are being transmitted/communicated in actual real-time or at a later time.  Here, one of ordinary skill in the art would not reasonably ascertain the metes and bounds of the claimed subject matter because it is unclear what Applicant has considered to be “substantially” in real-time since, based on the Specification, “substantially in real-time” would appear to encompass transmitting/communicating the metrics at a later time, which in itself would encompass an indefinite amount of time, and would not be limited to actual real-time transmissions/communications.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the vehicle performance metrics are transmitted/communicated in real-time.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “receiving” on line 4 of claim 7 is used by the claim to mean “displaying,” while the accepted meaning is “accepting or acquiring.” The term is indefinite because the specification does not clearly redefine the term.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, “receiving, by a human machine interface of the user computing device, at least one item of data” is understood as --displaying, by the human machine interface of the user computing device, at least one item of data--. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 11 recites, in part, “The method according to claim 10” on line 1.  However, claim 10 is directed to a system claim rather than a method claim.  Accordingly, it is unclear if claim 11 was intended to depend on one of claims 1-8 which are method claims, or if claim 11 was intended to be directed to a system and be dependent on the system according to claim 10.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that claim 11 recites, in part, --The system according to claim 10-- on line 1 (i.e., the claim is directed to a system and not a method).
Furthermore, the term “substantially in real-time” recited on each of line 3 and line 4 in claim 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As described in Paragraph [0030] of the Specification, the vehicle performance metrics are transmitted in real-time or transmitted at a later time.  Accordingly, the term “substantially” is indefinite because it is unclear if the metrics are being transmitted/communicated in actual real-time or at a later time.  Here, one of ordinary skill in the art would not reasonably ascertain the metes and bounds of the claimed subject matter because it is unclear what Applicant has considered to be “substantially” in real-time since, based on the Specification, “substantially in real-time” would appear to encompass transmitting/communicating the metrics at a later time, which in itself would encompass an indefinite amount of time, and would not be limited to actual real-time transmissions/communications.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the vehicle performance metrics are transmitted/communicated in real-time.
Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 13 recites, in part, the limitation “monitoring, by the fleet management system, the aggregate carbon footprint value in comparison to a threshold value” on lines 10-11.  However, in the preamble of claim 13 when taken in context of the preamble of independent claim 9 from which claim 13 depends, it appears that the processor established in claim 9 performs the functions recited in the claims.  Accordingly, it is unclear if the aforementioned monitoring step is being performed by the processor of claim 9 or a different element (the fleet management system), and therefore it is unclear if the processor and the fleet management system are the same element or different elements.  Claims 14-15 are rejected as being indefinite by virtue of their dependency on claim 13 and for failing to cure the aforementioned deficiencies identified for claim 13.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the processor established in claim 9 is performing the monitoring step recited in claim 13.
Claim 13 recites the limitation "the user computing device" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the recited “the user computing device” is referring to the at least one user computing device established in claim 10 or the user computing device operated by the driver as established in claim 12.  Claims 14-15 are rejected as being indefinite by virtue of their dependency on claim 13 and for failing to cure the aforementioned deficiencies identified for claim 13.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the recited “the user computing device” of claim 13 is the user computing device operated by the driver as established in claim 12. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 15 recites the limitation "the user computing device" in each of lines 3-4 and line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the recited “the user computing device” is referring to the at least one user computing device established in claim 10 or the user computing device operated by the driver as established in claim 12.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the recited “the user computing device” of claim 15 is the user computing device operated by the driver as established in claim 12.
Furthermore, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “receiving” on line 5 of claim 15 is used by the claim to mean “displaying,” while the accepted meaning is “accepting or acquiring.” The term is indefinite because the specification does not clearly redefine the term.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, “receiving, by a human machine interface of the user computing device, at least one item of data” is understood as --displaying, by the human machine interface of the user computing device, at least one item of data--. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites, in part, the limitation “evaluating, by the fleet management system, driver authorization” on line 3.  However, in the preamble of claim 16 when taken in context of the preamble of independent claim 9 from which claim 16 depends, it appears that the processor established in claim 9 performs the functions recited in the claims.  Accordingly, it is unclear if the aforementioned evaluating step is being performed by the processor of claim 9 or a different element (the fleet management system), and therefore it is unclear if the processor and the fleet management system are the same element or different elements.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the processor established in claim 9 is performing the evaluating step recited in claim 16.
Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites, in part, the limitation “monitoring , by the fleet management system, the aggregate carbon footprint value in comparison to a threshold value” on lines 11-12.  However, when considering the preamble of claim 19 (along with the preamble of claim 17, from which claim 19 depends), it appears that the at least one processor performs the functions recited in the claims.  Accordingly, it is unclear if the aforementioned monitoring step is being performed by the at least one processor or a different element (the fleet management system), and therefore it is unclear if the at least one processor and the fleet management system are the same element or different elements.  Claims 20-21 are rejected as being indefinite by virtue of their dependency on claim 19 and for failing to cure the aforementioned deficiencies identified for claim 19.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the at least one processor is performing the monitoring step.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 21 recites, in part, “The method according to claim 20” on line 1.  However, claim 20 is directed to a non-transitory computer-readable storage medium rather than  a method claim.  Accordingly, it is unclear if claim 21 was intended to depend on one of claims 1-8 which are method claims, or if claim 21 was intended to be directed to a non-transitory computer-readable storage medium and be dependent on the non-transitory computer-readable storage medium according to claim 20.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that claim 21 recites, in part, --The non-transitory computer-readable storage medium according to claim 20-- on line 1 (i.e., the claim is directed to a non-transitory computer-readable storage medium and not a method).
Furthermore, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “receiving” on line 6 of claim 21 is used by the claim to mean “displaying,” while the accepted meaning is “accepting or acquiring.” The term is indefinite because the specification does not clearly redefine the term.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, “receiving, by a human machine interface of the user computing device, at least one item of data” is understood as --displaying, by the human machine interface of the user computing device, at least one item of data--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Each of independent claims 1, 9, and 17 recites the limitation “determining a carbon footprint value for the driver performing the trip based at least on chemical composition of a fuel type, and a fuel consumption performance metric for the specific vehicle.”  The limitation of determining a carbon footprint value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components in claims 9 and 17 (with claim 1 not reciting generic computer components for performing the determining limitation).  That is, and with respect to claims 9 and 17, other than reciting that the determining is performed by a processor or at least one processor executing instructions, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pen and paper.  For example, but for the language of using generic computer components to implement the step, the “determining” in the context of claims 1, 9, and 17 encompasses a user manually calculating a carbon footprint value for a driver operating a vehicle (e.g., calculating how much carbon dioxide is being produced by operation of the vehicle).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 9, and 17 recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, each of claims 1, 9, and 17 recite the additional elements of receiving a selection of a specific vehicle from a plurality of vehicles in a fleet for use by a driver, receiving at least one vehicle performance metric for a trip performed by the driver in the specific vehicle, and utilizing a computer network to receive the at least one vehicle performance metric.  Claims 9 and 17 recite the additional elements of a memory (or non-transitory computer-readable storage medium) storing instructions, and using a processor to execute the instructions in order to perform the receiving and determining steps.  With regards to the “receiving” steps, these steps are recited at a high level of generality (i.e., as a general means of gathering information for use in the determining step), and amount to mere data gathering, which is a form of insignificant extra-solution activity, in particular insignificant pre-solution activity.  For example, the receiving a selection of a specific vehicle is a mere data gathering step necessary for use in the abstract idea and encompasses identifying a particular vehicle, among a group of vehicles (the claimed fleet) for which a carbon footprint value is to be monitored.  Similarly, the receiving at least one vehicle performance metric is a mere data gathering step necessary for use in the abstract idea and encompasses obtaining information about vehicle operation in order to determine the carbon footprint value.  With regards to using a computer a computer network to receive the vehicle performance metric, the computer network is recited at a high-level of generality such that it amount to no more than using generic computer components for communicating (transmitting and receiving) information.  With regards to having a memory storing instructions and using a processor to perform steps outlined in the claims, the memory and processor are recited at a high-level of generality (i.e., as a generic memory performing a generic computer function of storing information, and as a generic processor for performing a generic computer function of determining data) such that it amounts to no more than mere instructions to apply the exception using a generic component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 1, 9, and 17 are directed to an abstract idea.
Claims 1, 9, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving the selection and the at least one vehicle performance metric amounts to no more than mere data gathering necessary for implementing the abstract idea, which is a form of insignificant extra-solution activity that is well-understood, routine, and conventional.  The courts have recognized that receiving and transmitting information, including receiving and transmitting information via a computer network, when recited in a merely generic manner (as it is in the claims of the present application) as well-understood, routine, conventional activities (see MPEP 2106(d)(II)).  Additionally, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of having a memory and using a processor to perform the steps of the claims amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Claims 1, 9, and 17 are not patent eligible.  
With regards to dependent claims 2-8, 10-16, and 18-21, these claims are not deemed to provide significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. § 101.  Regarding claims 2 and 10 are not deemed to add significantly more because they merely describe the computer network as being a network of computing devices, and therefore are generally directed to an environment in which the abstract idea is implemented.  Claims 3 and 11 are not deemed to add significantly more because they are generally directed to communication of information, which as discussed above, does not add an inventive concept to the claims; wherein the provider encompasses a generic computer performing generic computer functions of receiving and transmitting information.  Claims 4, 12, and 18 are not deemed to add significantly more because the “selecting” step, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components that, as discussed above, do not add an inventive concept to the claims.  For example, the “selecting” in the context of these claims encompasses a user identifying an action or suggestion that a driver can take to improve their carbon footprint value (e.g., avoid harsh acceleration).  Additionally, as previously indicated, the “communicating” step does not add significantly more because communicating (transmitting) information is a well-understood, routine, and conventional function.  Claims 5, 13, and 19 are not deemed to add significantly more because the recited “selecting”, “generating”, and “monitoring” steps, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of these limitations in the mind but for the recitation of generic computer components that, as discussed above, do not add an inventive concept to the claims.  For example, the aforementioned steps encompass a user identifying or choosing an evaluation feature (e.g., choosing a particular vehicle to monitor, or choosing a type/brand of vehicle to monitor), aggregating (totaling) carbon footprint value that have been previously obtained based on the selected feature, and comparing the totaled value to a threshold.  Additionally, as previously indicated, the “communicating” steps do not add significantly more because communicating (transmitting) information is a well-understood, routine, and conventional function.  Claims 6, 14, and 20 are not deemed to add significantly more because the “generating” step, as drafted, is a process that, under its broadest reasonably interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components that, as discussed above, do not add an inventive concept to the claims.  For example, the “generating” step encompasses a user simply creating a list of totaled carbon footprint value.  Additionally, as previously indicated, the “transmitting” step does not add significantly more because transmitting information is a well-understood, routine, and conventional function.  Here, the “performing resource optimization of fleet vehicles and drivers” is outside the scope of the claimed subject matter and therefore does not add significantly more.  Claims 7, 15, and 21 are not deemed to add significantly more because they are directed to presenting and/or displaying information using generic computer components, which is a form of insignificant extra-solution activity.  Merely presenting results of abstract processes or presenting information, without more, is abstract as an ancillary part of collection and/or analysis of information - merely providing a humanly comprehensible amount of information useful for users does not itself transform the otherwise-abstract processes of information collection and analysis.  For example, merely presenting/displaying an item of data to a user does not necessitate that the user pay attention or react to the displayed information, and the presenting/displaying corresponds to well-understood, routine, and conventional activity in the field (see at least: Minami (US 2005/0096836 A1), Paragraphs [0025], [0072], [0077], [0114]; Rudow (US 2011/0184784 A1), Paragraphs [0057]-[0058], [0075]).  Finally, claims 8 and 16 are not deemed to recite significantly more because the “evaluating” step, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (“fleet management system” or processor) that, as discussed above, do not add an inventive concept to the claims.  For example, the “evaluating” in the context of these claims encompasses a user merely deciding whether or not a driver is authorized to operate a vehicle based on the identity or credentials of the driver.    
Therefore, claims 1-21 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.      

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (U.S. Publication No. 2005/0096836 A1) in view of Yelin et al. (U.S. Publication No. 2012/0323499 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Minami discloses a method, comprising: 
receiving a selection of a specific vehicle from a plurality of vehicles in a fleet for use by a driver (see at least: Minami, Paragraphs [0067]-[0068]); 
receiving, via a computer network, at least one vehicle performance metric for a trip performed by the driver in the specific vehicle (see at least: Minami, Paragraphs [0019], [0025], [0049]); and 
determining a carbon footprint value for the driver performing the trip based at least on a fuel consumption performance metric for the specific vehicle (see at least: Minami, Paragraphs [0029], [0060], [0070]).
Cumulatively, Minami discloses determining a carbon footprint value for the driver performing the trip but does not appear explicit in that the determining the carbon footprint value for the driver performing the trip is based at least on chemical composition of a fuel type, and a fuel consumption performance metric for the specific vehicle.
Similar to Minami, Yelin teaches an invention directed to monitoring performance of a vehicle from a plurality of vehicles in a fleet (see at least: Yelin, Paragraph [0012]), and further teaches determining a carbon footprint value for the driver performing the trip based at least on chemical composition of a fuel type, and a fuel consumption performance metric for the specific vehicle (see at least: Yelin, Paragraphs [0041]-[0046], [0058]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Yelin directed to determining a carbon footprint value based at least one chemical composition of a fuel type and a fuel consumption performance metric in the invention of Minami.  The claim would have been obvious because a particular known technique for determining a carbon footprint value in the manner claimed and as taught by Yelin was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of determining the carbon footprint value for a vehicle.  Furthermore, one would have been motivated to incorporate the technique of determining a carbon footprint value as taught by Yelin in the invention of Minami because it would have ensured reliable and accurate, real-time carbon footprint values being determined (see at least: Yelin, Paragraphs [0006], [0009]-[0010]).  

Regarding Claim 2:
Modified Minami teaches the method according to claim 1, wherein the computer network comprises at least one user computing device (on-board instrument 11 and wireless communication device 9 - see at least: Minami, Paragraph [0022] and Figs. 1-2) interactively coupled to a fleet management system (management terminals A10/B10 - see at least: Minami, Paragraphs [0020] and Fig. 1), the fleet management system communicatively coupled to a provider of vehicle performance metrics (operation information management site 100 - see at least: Minami, Paragraph [0018] and Fig. 1; alternatively, wireless communication device 9 functions as a provider of vehicle performance metrics - see at least: Minami, Paragraph [0022] and Fig. 1).

Regarding Claim 3:
Modified Minami teaches the method according to claim 2, wherein the provider of vehicle performance metrics receives the metrics substantially in real-time from a plurality of sensors and communicates the metrics to the fleet management system substantially in real-time (see at least: Minami, Paragraphs [0006], [0024]-[0025], [0068]-[0069]).

Regarding Claim 4:
Modified Minami teaches the method according to claim 1, further comprising: 
selecting, from a plurality of footprint reduction actions, at least one action to reduce the carbon footprint value of the driver (see at least: Minami, Paragraphs [0073], [0075], [0112]-[0128]); and 
selectively communicating the at least one action to a user computing device operated by the driver (see at least: Minami, Paragraphs [0073], [0075], [0112]-[0128]).

Regarding Claim 9:
Minami discloses a system for electronically optimizing carbon usage across a fleet of vehicles (see at least: Minami, Abstract, Paragraphs [0004]-[0006], and Fig. 1), comprising: 
a processor (processor of operation information management site 100 including servers 102 and/or 104 which would have necessarily included a processor in order to perform its disclosed functions and operations - see at least: Minami, Paragraphs [0018]-[0019]); and 
memory, the processor being configured to execute instructions stored in memory (see at least: Minami, Paragraphs [0018]-[0019]; wherein the disclosed operation information management site would have included the necessary components included a memory and corresponding instructions in order to perform its disclosed functions and operations) to perform a method comprising: 
receiving a selection of a specific vehicle from a plurality of vehicles in a fleet for use by a driver (see at least: Minami, Paragraphs [0067]-[0068]); 
receiving, via a computer network, at least one vehicle performance metric for a trip performed by the driver in the specific vehicle (see at least: Minami, Paragraphs [0019], [0025], [0049]).
Cumulatively, Minami discloses an invention for determining and monitoring a carbon footprint value for the driver performing the trip based at least on a fuel consumption performance metric for the specific vehicle (see at least: Minami, Paragraphs [0029], [0060], [0070]), but does not appear explicit in that the processor (i.e., the operation information management site 100 or its servers) perform the step of determining a carbon footprint value for the driver performing the trip based at least on chemical composition of a fuel type, and a fuel consumption performance metric for the specific vehicle.
Similar to Minami, Yelin teaches an invention directed to monitoring performance of a vehicle from a plurality of vehicles in a fleet (see at least: Yelin, Paragraph [0012]), and further teaches that a server (server 200, including processing module 130) receives and collects which collects performance metrics from a vehicle performing a trip, and further determines a carbon footprint value for the driver performing the trip based at least on chemical composition of a fuel type, and a fuel consumption performance metric for the specific vehicle (see at least: Yelin, Paragraphs [0041]-[0046], [0058]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Yelin directed to determining a carbon footprint value based at least one chemical composition of a fuel type and a fuel consumption performance metric and that the determination is performed by the server in the invention of Minami.  The claim would have been obvious because a particular known technique for determining a carbon footprint value in the manner claimed and as taught by Yelin was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of determining the carbon footprint value for a vehicle.  Furthermore, one would have been motivated to incorporate the technique of determining a carbon footprint value as taught by Yelin in the invention of Minami because it would have ensured reliable and accurate, real-time carbon footprint values being determined (see at least: Yelin, Paragraphs [0006], [0009]-[0010]).

Regarding Claim 10:
Modified Minami teaches the system according to claim 9, wherein the computer network comprises at least one user computing device (on-board instrument 11 and wireless communication device 9 - see at least: Minami, Paragraph [0022] and Figs. 1-2) interactively coupled to a fleet management system (management terminals A10/B10 - see at least: Minami, Paragraphs [0020] and Fig. 1), the fleet management system communicatively coupled to a provider of vehicle performance metrics (operation information management site 100 - see at least: Minami, Paragraph [0018] and Fig. 1; alternatively, wireless communication device 9 functions as a provider of vehicle performance metrics - see at least: Minami, Paragraph [0022] and Fig. 1).

Regarding Claim 11:
Modified Minami teaches the method according to claim 10, wherein the provider of vehicle performance metrics receives the vehicle performance metrics from a plurality of sensors substantially in real-time and communicates the metrics to the fleet management system substantially in real-time (see at least: Minami, Paragraphs [0006], [0024]-[0025], [0068]-[0069]).

Regarding Claim 12:
Modified Minami teaches the system according to claim 10, further comprising instructions stored in memory to perform a method comprising: 
selecting, from a plurality of footprint reduction actions, at least one action to reduce the carbon footprint value of the driver (see at least: Minami, Paragraphs [0073], [0075], [0112]-[0128]); and 
selectively communicating the at least one action to a user computing device operated by the driver (see at least: Minami, Paragraphs [0073], [0075], [0112]-[0128]).

Regarding Claim 17:
Minami discloses a non-transitory computer-readable storage medium having embodied thereon instructions, which, when executed by at least one processor, perform steps of a method (see at least: Minami, Paragraphs [0018]-[0019]; wherein the disclosed operation information management site 100 including servers 102 and/or 104 would have included the necessary components included a non-transitory computer-readable storage medium and corresponding instructions that are to be executed by at least one processor in order to perform the disclosed functions and operations of the operation information management site), the method comprising: 
receiving a selection of a specific vehicle from a plurality of vehicles in a fleet for use by a driver (see at least: Minami, Paragraphs [0067]-[0068]); 
receiving, via a computer network, at least one vehicle performance metric for a trip performed by the driver in the specific vehicle (see at least: Minami, Paragraphs [0019], [0025], [0049]).
Cumulatively, Minami discloses an invention for determining and monitoring a carbon footprint value for the driver performing the trip based at least on a fuel consumption performance metric for the specific vehicle (see at least: Minami, Paragraphs [0029], [0060], [0070]), but does not appear explicit in that the processor (i.e., the operation information management site 100 or its servers) perform the step of determining a carbon footprint value for the driver performing the trip based at least on chemical composition of a fuel type, and a fuel consumption performance metric for the specific vehicle.
Similar to Minami, Yelin teaches an invention directed to monitoring performance of a vehicle from a plurality of vehicles in a fleet (see at least: Yelin, Paragraph [0012]), and further teaches that a server (server 200, including processing module 130) receives and collects which collects performance metrics from a vehicle performing a trip, and further determines a carbon footprint value for the driver performing the trip based at least on chemical composition of a fuel type, and a fuel consumption performance metric for the specific vehicle (see at least: Yelin, Paragraphs [0041]-[0046], [0058]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Yelin directed to determining a carbon footprint value based at least one chemical composition of a fuel type and a fuel consumption performance metric and that the determination is performed by the server in the invention of Minami.  The claim would have been obvious because a particular known technique for determining a carbon footprint value in the manner claimed and as taught by Yelin was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of determining the carbon footprint value for a vehicle.  Furthermore, one would have been motivated to incorporate the technique of determining a carbon footprint value as taught by Yelin in the invention of Minami because it would have ensured reliable and accurate, real-time carbon footprint values being determined (see at least: Yelin, Paragraphs [0006], [0009]-[0010]).

Regarding Claim 18:
Modified Minami teaches the storage medium according to claim 17 further comprising instructions, which, when executed by at least one processor, perform steps of a method, the method comprising: 
selecting, from a plurality of footprint reduction actions, at least one action to reduce the carbon footprint value of the driver (see at least: Minami, Paragraphs [0073], [0075], [0112]-[0128]); and 
selectively communicating the at least one action to a user computing device operated by the driver (see at least: Minami, Paragraphs [0073], [0075], [0112]-[0128]).

Claims 5-7, 13-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (US 2005/0096836 A1) in view of Yelin et al. (US 2012/0323499 A1) (hereinafter referred to as ‘modified Minami’) as applied to claims 4, 12, and 18, respectively, above, and further in view of Rudow et al. (U.S. Publication No. 2011/0184784 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 5:
Modified Minami teaches the method according to claim 4, further comprising: 
selecting at least one evaluation feature from a plurality of evaluation features (see at least: Minami, Paragraph [0067]); and
further cumulatively teaches providing reports regarding aggregate running information of the specific vehicle or of the fleet of vehicles (see at least: Minami, Paragraphs [0067], [0078], [0084], [0085], [0089], [0091], [0094]-[0098], [0110]; and Figs. 8-10).
Modified Minami, however, does not appear explicit regarding the limitations directed to:
generating an aggregate carbon footprint value by aggregating a plurality of the carbon footprint values from a plurality of trips as a function of the selected evaluation feature; 
communicating the aggregate carbon footprint value to the fleet management system; 
monitoring, by the fleet management system, the aggregate carbon footprint value in comparison to a threshold value; and 
communicating a warning message of excess carbon usage to the user computing device in response to the aggregate carbon footprint value exceeding the threshold value.
Similar to both Minami and Yelin, Rudow teaches an invention directed to monitoring performance of a vehicle from a plurality of vehicles in a fleet, including monitoring a carbon footprint value of the vehicle or fleet (see at least: Rudow, Abstract and Paragraphs [0011], [0014]-[0015]). Rudow further teaches 
generating an aggregate carbon footprint value by aggregating a plurality of the carbon footprint values from a plurality of trips as a function of the selected evaluation feature (see at least: Rudow, Paragraph [0157]; wherein an aggregated carbon footprint value is generated as function of a selected vehicle and/or interval of time, similar to the evaluation feature disclosed by at least Minami); 
communicating the aggregate carbon footprint value to the fleet management system (see at least: Rudow, Paragraph [0161], including the portion noting that “one server might transfer such data to another server for storage, user interaction, further analysis, regulatory and/or market reporting, and/or the like” (emphasis added)); 
monitoring, by the fleet management system, the aggregate carbon footprint value in comparison to a threshold value (see at least: Rudow, Paragraphs [0161]-[0163], including the portion in Paragraph [0161] noting that “one server might transfer such data to another server for storage, user interaction, further analysis, regulatory and/or market reporting, and/or the like” (emphasis added)); and 
communicating a warning message of excess carbon usage to the user computing device in response to the aggregate carbon footprint value exceeding the threshold value (see at least: Rudow, Paragraph [0163], [0168]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teachings of Rudow in the invention of modified Minami.  The claim would have been obvious because a particular known technique for generating an aggregate carbon footprint value and comparing this aggregate value to a threshold value in order to notify a user (e.g., a driver) of the aggregate carbon footprint value exceeding the threshold value, as taught by Rudow, Yelin was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of monitoring an aggregate carbon footprint value and notifying a user of information related to the aggregate carbon footprint value.  Furthermore, one would have been motivated to incorporate the above-identified teachings of Rudow because it would have provided necessary information for a user to monitor and/or control atmospheric carbon output, thereby allowing for the user to modify their behavior accordingly in order to minimize his/her/their impact on atmospheric carbon levels (see at least: Rudow, Paragraphs [0005]-[0007]).

Regarding Claim 6:
Modified Minami (Minami in view of Yelin and Rudow) teaches the method according to claim 5, further comprising: 
generating a compilation of a plurality of aggregate carbon footprint values (see at least: Rudow, Paragraphs [0172]-[0173], [0175]-[0176]); 
transmitting the compilation to the fleet management system for performing resource optimization of fleet vehicles and drivers (see at least: Rudow, Paragraphs [0181]-[0182]; wherein the claim language “for performing resource optimization of fleet vehicles and drivers” is deemed to be an intended use or intended result of the transmitted data and therefore has not been given patentable weight because it is outside the scope of the claimed subject matter.  However, attention is directed to Paragraph [0179] of Rudow noting that the purpose of compiling this information is for performing resource optimization of fleet vehicles and drivers.  See also Paragraphs [0011] and [0039] of Rudow noting that the underlying goal of these compilation is to utilize this information to positively impact atmospheric carbon output by fleet vehicles and drivers).

Regarding Claim 7:
Modified Minami (Minami in view of Yelin and Rudow) teaches the method according to claim 6, further comprising a method of: 
presenting a graphical user interface on a human machine interface of the user computing device (see at least: Minami, Paragraphs [0025], [0072], [0077], [0114]; Rudow, Paragraphs [0057]-[0058]); and 
receiving, by a human machine interface of the user computing device, at least one item of data from a selection comprising the carbon footprint value, the aggregate carbon footprint value, the warning message, and at least one carbon footprint reduction action (see at least: Minami, Paragraphs [0025], [0072], [0077], [0114]; Rudow, Paragraphs [0057]-[0058], [0075]).

Regarding Claim 13:
Modified Minami teaches the system according to claim 12, further comprising instructions stored in memory to perform a method comprising: 
selecting at least one evaluation feature from a plurality of evaluation features (see at least: Minami, Paragraph [0067]); and
further cumulatively teaches providing reports regarding aggregate running information of the specific vehicle or of the fleet of vehicles (see at least: Minami, Paragraphs [0067], [0078], [0084], [0085], [0089], [0091], [0094]-[0098], [0110]; and Figs. 8-10).
Modified Minami, however, does not appear explicit regarding the limitations directed to:
generating an aggregate carbon footprint value by aggregating a plurality of the carbon footprint values from a plurality of trips as a function of the selected evaluation feature; 
communicating the aggregate carbon footprint value to the fleet management system; 
monitoring, by the fleet management system, the aggregate carbon footprint value in comparison to a threshold value; and 
communicating a warning message of excess carbon usage to the user computing device in response to the aggregate carbon footprint value exceeding the threshold value.
Similar to both Minami and Yelin, Rudow teaches an invention directed to monitoring performance of a vehicle from a plurality of vehicles in a fleet, including monitoring a carbon footprint value of the vehicle or fleet (see at least: Rudow, Abstract and Paragraphs [0011], [0014]-[0015]). Rudow further teaches that a server responsible for collecting vehicle performance metrics (see at least: Rudow, Paragraphs [0145]-[0146], [0150]) additionally performs the following functions: 
generating an aggregate carbon footprint value by aggregating a plurality of the carbon footprint values from a plurality of trips as a function of the selected evaluation feature (see at least: Rudow, Paragraph [0157]; wherein an aggregated carbon footprint value is generated as function of a selected vehicle and/or interval of time, similar to the evaluation feature disclosed by at least Minami); 
communicating the aggregate carbon footprint value to the fleet management system (see at least: Rudow, Paragraph [0161], including the portion noting that “one server might transfer such data to another server for storage, user interaction, further analysis, regulatory and/or market reporting, and/or the like” (emphasis added)); 
monitoring, by the fleet management system, the aggregate carbon footprint value in comparison to a threshold value (see at least: Rudow, Paragraphs [0161]-[0163]); and 
communicating a warning message of excess carbon usage to the user computing device in response to the aggregate carbon footprint value exceeding the threshold value (see at least: Rudow, Paragraph [0163], [0168]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teachings of Rudow in the invention of modified Minami.  The claim would have been obvious because a particular known technique for generating an aggregate carbon footprint value and comparing this aggregate value to a threshold value in order to notify a user (e.g., a driver) of the aggregate carbon footprint value exceeding the threshold value, as taught by Rudow, Yelin was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of monitoring an aggregate carbon footprint value and notifying a user of information related to the aggregate carbon footprint value.  Furthermore, one would have been motivated to incorporate the above-identified teachings of Rudow because it would have provided necessary information for a user to monitor and/or control atmospheric carbon output, thereby allowing for the user to modify their behavior accordingly in order to minimize his/her/their impact on atmospheric carbon levels (see at least: Rudow, Paragraphs [0005]-[0007]).

Regarding Claim 14:
Modified Minami (Minami in view of Yelin and Rudow) the system according to claim 13, further comprising instructions stored in memory to perform a method comprising: 
generating a compilation of a plurality of aggregate carbon footprint values (see at least: Rudow, Paragraphs [0172]-[0173], [0175]-[0176]); 
transmitting the compilation to the fleet management system for performing resource optimization of fleet vehicles and drivers (see at least: Rudow, Paragraphs [0181]-[0182]; wherein the claim language “for performing resource optimization of fleet vehicles and drivers” is deemed to be an intended use or intended result of the transmitted data and therefore has not been given patentable weight because it is outside the scope of the claimed subject matter.  However, attention is directed to Paragraph [0179] of Rudow noting that the purpose of compiling this information is for performing resource optimization of fleet vehicles and drivers.  See also Paragraphs [0011] and [0039] of Rudow noting that the underlying goal of these compilation is to utilize this information to positively impact atmospheric carbon output by fleet vehicles and drivers).

Regarding Claim 15:
Modified Minami (Minami in view of Yelin and Rudow) teaches the system according to claim 14, further comprising instructions stored in memory to perform a method comprising: 
presenting a graphical user interface on a human machine interface of the user computing device (see at least: Minami, Paragraphs [0025], [0072], [0077], [0114]; Rudow, Paragraphs [0057]-[0058]); and 
receiving, by a human machine interface of the user computing device, at least one item of data from a selection comprising the carbon footprint value, the aggregate carbon footprint value, the warning message, and at least one carbon footprint reduction action (see at least: Minami, Paragraphs [0025], [0072], [0077], [0114]; Rudow, Paragraphs [0057]-[0058], [0075]).

Regarding Claim 19:
Modified Minami teaches the storage medium according to claim 18 further comprising instructions, which, when executed by at least one processor, perform steps of a method, the method comprising: 
selecting at least one evaluation feature from a plurality of evaluation features (see at least: Minami, Paragraph [0067]); and
further cumulatively teaches providing reports regarding aggregate running information of the specific vehicle or of the fleet of vehicles (see at least: Minami, Paragraphs [0067], [0078], [0084], [0085], [0089], [0091], [0094]-[0098], [0110]; and Figs. 8-10).
Modified Minami, however, does not appear explicit regarding the limitations directed to:
generating an aggregate carbon footprint value by aggregating a plurality of the carbon footprint values from a plurality of trips as a function of the selected evaluation feature; 
communicating the aggregate carbon footprint value to the fleet management system; 
monitoring, by the fleet management system, the aggregate carbon footprint value in comparison to a threshold value; and 
communicating a warning message of excess carbon usage to the user computing device in response to the aggregate carbon footprint value exceeding the threshold value.
Similar to both Minami and Yelin, Rudow teaches an invention directed to monitoring performance of a vehicle from a plurality of vehicles in a fleet, including monitoring a carbon footprint value of the vehicle or fleet (see at least: Rudow, Abstract and Paragraphs [0011], [0014]-[0015]). Rudow further teaches that a server responsible for collecting vehicle performance metrics (see at least: Rudow, Paragraphs [0145]-[0146], [0150]) additionally performs the following functions: 
generating an aggregate carbon footprint value by aggregating a plurality of the carbon footprint values from a plurality of trips as a function of the selected evaluation feature (see at least: Rudow, Paragraph [0157]; wherein an aggregated carbon footprint value is generated as function of a selected vehicle and/or interval of time, similar to the evaluation feature disclosed by at least Minami); 
communicating the aggregate carbon footprint value to the fleet management system (see at least: Rudow, Paragraph [0161], including the portion noting that “one server might transfer such data to another server for storage, user interaction, further analysis, regulatory and/or market reporting, and/or the like” (emphasis added)); 
monitoring, by the fleet management system, the aggregate carbon footprint value in comparison to a threshold value (see at least: Rudow, Paragraphs [0161]-[0163]); and 
communicating a warning message of excess carbon usage to the user computing device in response to the aggregate carbon footprint value exceeding the threshold value (see at least: Rudow, Paragraph [0163], [0168]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teachings of Rudow in the invention of modified Minami.  The claim would have been obvious because a particular known technique for generating an aggregate carbon footprint value and comparing this aggregate value to a threshold value in order to notify a user (e.g., a driver) of the aggregate carbon footprint value exceeding the threshold value, as taught by Rudow, Yelin was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of monitoring an aggregate carbon footprint value and notifying a user of information related to the aggregate carbon footprint value.  Furthermore, one would have been motivated to incorporate the above-identified teachings of Rudow because it would have provided necessary information for a user to monitor and/or control atmospheric carbon output, thereby allowing for the user to modify their behavior accordingly in order to minimize his/her/their impact on atmospheric carbon levels (see at least: Rudow, Paragraphs [0005]-[0007]).

Regarding Claim 20:
Modified Minami (Minami in view of Yelin and Rudow) the storage medium according to claim 19 further comprising instructions, which, when executed by at least one processor, perform steps of a method, the method comprising: 
generating a compilation of a plurality of aggregate carbon footprint values (see at least: Rudow, Paragraphs [0172]-[0173], [0175]-[0176]); 
transmitting the compilation to the fleet management system for performing resource optimization of fleet vehicles and drivers (see at least: Rudow, Paragraphs [0181]-[0182]; wherein the claim language “for performing resource optimization of fleet vehicles and drivers” is deemed to be an intended use or intended result of the transmitted data and therefore has not been given patentable weight because it is outside the scope of the claimed subject matter.  However, attention is directed to Paragraph [0179] of Rudow noting that the purpose of compiling this information is for performing resource optimization of fleet vehicles and drivers.  See also Paragraphs [0011] and [0039] of Rudow noting that the underlying goal of these compilation is to utilize this information to positively impact atmospheric carbon output by fleet vehicles and drivers).

Regarding Claim 21:
Modified Minami (Minami in view of Yelin and Rudow) teaches the method according to claim 20 further comprising instructions, which, when executed by at least one processor, perform steps of a method, the method comprising: 
presenting a graphical user interface on a human machine interface of the user computing device (see at least: Minami, Paragraphs [0025], [0072], [0077], [0114]; Rudow, Paragraphs [0057]-[0058]); and 
receiving, by a human machine interface of the user computing device, at least one item of data from a selection comprising the carbon footprint value, the aggregate carbon footprint value, the warning message, and at least one carbon footprint reduction action (see at least: Minami, Paragraphs [0025], [0072], [0077], [0114]; Rudow, Paragraphs [0057]-[0058], [0075]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (US 2005/0096836 A1) in view of Yelin et al. (US 2012/0323499 A1) (hereinafter referred to as ‘modified Minami’) as applied to claims 1 and 9, respectively, above, and further in view of Mukhopadhyay et al. (U.S. Publication No. 2013/0218427 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 8:
Modified Minami teaches the method according to claim 1, but does not appear explicit in that the method further comprises evaluating, by the fleet management system, driver authorization to operate the specific vehicle based on data identifying a specific driver.  Mukhopadhyay, similar to both Minami and Yelin, teaches an invention directed to monitoring a carbon footprint value of a vehicle (see at least: Mukhopadhyay, Abstract), and further teaches evaluating, by the fleet management system, driver authorization to operate the specific vehicle based on data identifying a specific driver (see at least: Mukhopadhyay, Paragraphs [0011], [0087]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Mukhopadhyay in the invention of modified Minami.  The claim would have been obvious because a particular known technique of evaluating driver authorization based on data identifying a specific driver was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of ensuring that authorized drivers had access to operate a vehicle.  Furthermore, one would have been motivated to incorporate the above-identified teaching of Mukhopadhyay because it would have improved security by authenticating a driver looking to access and drive and a vehicle, and would have additionally allowed for accurately identifying a driver in order to subsequently collect and associate driving information, including a carbon footprint value, to a particular driver (see at least: Mukhopadhyay, Paragraph [0006]).

Regarding Claim 16:
Modified Minami teaches the system according to claim 9, but does not appear explicit in that the system further comprises instructions stored in memory to perform a method comprising: evaluating, by the fleet management system, driver authorization to operate the specific vehicle based on data identifying a specific driver.  Mukhopadhyay, similar to both Minami and Yelin, teaches an invention directed to monitoring a carbon footprint value of a vehicle (see at least: Mukhopadhyay, Abstract), and further teaches that a server which collects vehicle performance metrics for monitoring a carbon footprint value (see at least: Mukhopadhyay, Paragraphs [0039], [0046]-[0048], and Figs. 1 and 3)  further performs evaluating, by the fleet management system, driver authorization to operate the specific vehicle based on data identifying a specific driver (see at least: Mukhopadhyay, Paragraphs [0011], [0087]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Mukhopadhyay in the invention of modified Minami.  The claim would have been obvious because a particular known technique of evaluating driver authorization based on data identifying a specific driver was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of ensuring that authorized drivers had access to operate a vehicle.  Furthermore, one would have been motivated to incorporate the above-identified teaching of Mukhopadhyay because it would have improved security by authenticating a driver looking to access and drive and a vehicle, and would have additionally allowed for accurately identifying a driver in order to subsequently collect and associate driving information, including a carbon footprint value, to a particular driver (see at least: Mukhopadhyay, Paragraph [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berkobin et al. (US 2009/0125180) teaches a technique for determining a carbon footprint value for a driver performing a trip based at least on chemical composition of a fuel type and a fuel consumption performance metric for a vehicle (see at least: Berkobin, Paragraphs [0061]-[0062], [0092], [0114], [0121]-[0131], [0140]-[0142]).
Bradley et al. (US 2013/0218446 A1) the selection of at least one evaluation feature in order to monitor a carbon footprint of a vehicle or group of vehicles as a function of the selected evaluation feature (see at least: Bradley, Paragraphs [0066]-[0067]), as well as accounting for fuel type when determining a carbon footprint value associated with a vehicle (see at least: Bradley, Paragraphs [0069]-[0070]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669